Case: 13-50742      Document: 00512693501         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 13-50742
                                                                               FILED
                                                                           July 10, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO RODRIGUEZ-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-785-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Pursuant to Federal Rule of Criminal Procedure 11(a)(2), Mario
Rodriguez-Martinez (Rodriguez) pleaded guilty to possession with intent to
distribute more than 500 grams of cocaine. In accordance with the terms of his
plea agreement, Rodriguez challenges the denial of his motion to suppress the
evidence. He argues that the evidence should be suppressed because the initial
traffic stop was based upon an erroneous interpretation of the version of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50742     Document: 00512693501      Page: 2   Date Filed: 07/10/2014


                                  No. 13-50742

§ 502.409(a)(7) of the Texas Transportation Code in effect at the time of the
stop. Specifically, he contends that the officer relied upon an earlier version of
the statute in determining whether a traffic violation occurred.
      “In reviewing the denial of a motion to suppress, the district court’s
factual findings are reviewed for clear error, and its legal conclusions,
including whether there was reasonable suspicion for a stop, are reviewed de
novo.” United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001). The
evidence must be viewed in the light most favorable to the Government as the
party that prevailed in the district court. Id.
      The district court’s factual finding that the license plate frame on
Rodriguez’s vehicle covered half of the state name on the license plate is not
clearly erroneous. See Jacquinot, 258 F.3d at 427. The obstruction of the state
name in such a manner constituted a violation of § 502.409(a)(7)(B), which has
since been recodified at § 504.975(a)(7)(B) of the Texas Transportation Code.
The district court’s determination that the initial traffic stop was
constitutionally permissible based on a violation of the statute was not
erroneous. See United States v. Raney, 633 F.3d 385, 392 n.2 (5th Cir. 2011).
Accordingly, the judgment is AFFIRMED.




                                        2